Exhibit 99.1 J.B. Hunt Transport Services, Inc. Contact: David G. Mee 615 J.B. Hunt Corporate Drive Executive Vice President, Finance/Administration and Chief Financial Officer Lowell, Arkansas 72745 (479) 820-8363 (NASDAQ: JBHT) FOR IMM ED I A T E RE L E A S E J.B. HUNT TRANSPORT SERVICES, INC. REPORTS EARNINGS FOR THE SECOND QUARTER 2 ■ Second Q ua r t er 2 0 17 Re v en u e: $1.73 b ill i on; up 7% ■ Second Q ua r t er 2 0 17 O pe r ati n g Income: $164 million; down 7% ■ Second Q ua r t er 2 0 17 EPS : 88 c e n t s v s. 92 c e n t s LOWELL, ARKANSAS, July 17, 2017 - J.B. Hunt Transport Services, Inc., (NASDAQ:JBHT) announced second quarter 2017 net earnings of $97.9 million, or diluted earnings per share of 88 cents vs. second quarter 2016 net earnings of $105 million, or 92 cents per diluted share. Totaloperating revenue for the current quarter was $1.73 billion, compared with $1.62 billion for the second quarter 2016, an increase of 7%. Current quarter total operating revenue, excluding fuel surcharges, increased 5% vs. the comparable quarter 2016. Load growth of 5% in Intermodal (JBI), a 5% increase in revenue producing trucks in Dedicated Contract Services (DCS) and a 20% increase in volume in Integrated Capacity Solutions (ICS) contributed to the increase in consolidated revenue compared to prior year. Operating income for the current quarter totaled $164 million versus $176 million for the second quarter 2016. The benefits of volume growth and increases in revenue producing truck counts were substantially offset by lower customer rates, increases in rail and over the road purchased transportation costs, start-up costs associated with new DCS contracts, higher driver wages and recruiting costs, increased insurance and claims costs, increased equipment and facility maintenance costs and increased technology costs. Interest expense in the current quarter increased due to higher interest rates compared to the same period last year. The effective income tax rate for the quarter was 37.4% versus 38.0% for the second quarter 2016. The 2017 annual tax rate is expected to be approximately 35.0% primarily from the one-time tax benefit recognized in the first quarter 2017. The Company postedrevised full year 2017 Financial Expectations on its website under the Investors tab at www.jbhunt.com . S eg m ent In f o r ma t io n: In t e r m o dal (JBI) ■ Second Q ua r t er 7 S eg m ent Re v en u e: $ b illio n ; up 7% ■ Second Q ua r t er 7 O pe r ati n g Income: $ 110 millio n ; up 4 % JBI load volumes grew 5% over the same period in 2016. Transcontinental loads grew 10% while Eastern network volumes were down 2% compared to a year ago. Revenue increased 7% reflecting the 5% volume growth and an approximate 2% increase in revenue per load, which is the combination of customer rate changes, fuel surcharges and freight mix. Revenue per load, excludingfuel surcharge revenue decreased 1% from second quarter 2016. Operating income increased 4% from prior year. Benefits from volume growth and dray fleet productivity were offset by cost increases in rail purchased transportation, driver pay and retention costs, driver recruiting costs, technology development and modernization costs and equipment ownership costs. The current period ended with approximately 85,600 units of trailing capacity and 5,300 power units assigned to the dray fleet. Dedicated Con t r a c t S e r v ic e s (DC S ) ■ Second Q ua r t er 2 0 1 7 S eg m ent Re v en u e: $ millio n ; up 8 % ■ Second Q ua r t er 2 0 1 7 O pe r ati n g Income: $ 49 millio n ; down 4% DCS revenue increased 8% during the current quarter over the same period in 2016. Productivity, defined as revenue per truck per week, increased approximately 2% vs. 2016. Productivity excluding fuel surcharges was flat over a year ago. Increased revenue from better integration of assets between customer accounts and customer rate increases was partially offsetby lower productivity at new contracts implemented during the current quarter. A net additional 486 revenue producing trucks, 226 net additions compared to first quarter 2017, were in the fleet by the end of the quarter compared to prior year. Approximately 71% of these additions represent private fleet conversions versus traditional dedicated capacity fleets. Customer retention rates remain above 98%. Operating income decreased4% over the prior year quarter primarily from increases in driver wages, increased accident frequency driving higher insurance and claims costs and higher start-up expenses for new customer contracts compared to the second quarter 2016. In t egr a t ed Capa c ity S olu t io n s (ICS) ■ Second Q ua r t er 2 0 1 7 S eg m ent Re v en u e: $ milli on ; up 9% ■ Second Q ua r t er 7 O pe r ati n g Loss : $(0.2) million; down 102 % ICS revenue was up 9%compared to the second quarter 2016. Volumes increased 20% while revenue per load decreased 9%, primarily due to freight mix changes driven by customer demand, compared to second quarter 2016. Spot volumes increased 20% and contractual volumes increased 22% from a year ago. Contractual volumes represented approximately 73% of total load volume and 58% of total revenue compared to 72% and 65%, respectively, in second quarter 2016. Operating income decreased 102% over the same period 2016 primarily from lower gross profit margins, increased claims cost, a higher number of branches open less than two years (16 vs. 10 in 2016), and higher technology development costs. Gross profit margins decreased to 11.6% in the current quarter versus 15.0% in the same period last year. The decrease in gross margin percentage is primarily the result of higher purchased transportation costs on dry van volumes that outpaced customer rate increases implemented on contractual business compared to second quarter 2016. Total branch count increased to 42 from 35 at second quarter 2016. The carrier base increased 9% and the employee count increased21% vs. second quarter 2016. T r uck (JB T ) ■ Second Q ua r t er 2 0 1 7 S eg m ent Re v en u e: $ 95 milli on ; down 4% ■ Second Q ua r t er 7 O pe r ati n g Incom e : $ millio n ; down 37 % JBT revenue for the current quarter was down 4% compared to the same period in 2016. Revenue excluding fuel surcharges decreased 6% from a year ago. Rate per loaded mile excluding fuel surcharges was up approximately 0.9% primarily from customer driven freight mix changes, including a 6.3% decrease in length of haul. Customer contract rates decreasedapproximately 0.4% compared to the same period in 2016. At the end of the period, JBT operated 2,072 tractors compared to 2,186 a year ago. Operating income decreased 37% compared to the same quarter 2016. The benefit from higher customer rates per mile was more than offset by increased driver pay and hiring costs, higher independent contractor cost per mile and increased tractor maintenance costs compared to the second quarter 2016. Cash Flow and Capi t al i z ati o n: At June 30, 2017, we had a total of $943 million outstanding on various debt instruments compared to $958 million at June 30, 2016 and $986 million at December 31, 2016. Our net capital expenditures for the six months ended June 30, 2017 approximated $165 million compared to $258 million for the same period 2016. At June 30, 2017, we had cash and cash equivalents of $7.3 million. We purchased approximately 564,000 shares of our common stock during the second quarter 2017 for approximately $50 million. At June 30, 2017, we had approximately $521 million remaining under our combined current and new share repurchase authorizations. Actual shares outstanding at June 30, 2017 approximated 109.4 million. This press release may contain forward-looking statements, which are based on information currently available. Actual results may differ materially from those currently anticipated due to a number of factors, including, but not limited to, those discussed in Item 1A of our Annual Report filed on Form 10-K for the year ended December 31, 2016. We assume no obligationto update any forward-looking statement to the extent we become aware that it will not be achieved for any reason. This press release and additional information will be available immediately to interested parties on our web site, www . j b h u n t. c o m . J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Earnings (in thousands, except per share data) (unaudited) Three Months Ended June 30 % Of % Of Amount Revenue Amount Revenue Operating revenues, excluding fuel surcharge revenues $ 1,551,051 $ 1,483,354 Fuel surcharge revenues 175,864 131,672 Total operating revenues 1,726,915 % 1,615,026 % Operating expenses Rents and purchased transportation 871,122 % 794,907 % Salaries, wages and employee benefits 389,873 % 371,969 % Depreciation and amortization 93,050 % 90,364 % Fuel and fuel taxes 79,072 % 71,489 % Operating supplies and expenses 64,486 % 56,495 % Insurance and claims 27,461 % 19,094 % General and administrative expenses, net of asset dispositions 21,728 % 18,711 % Operating taxes and licenses 10,905 % 11,365 % Communication and utilities 5,603 % 4,840 % Total operating expenses 1,563,300 % 1,439,234 % Operating income 163,615 % 175,792 % Net interest expense 7,393 % 6,420 % Earnings before income taxes 156,222 % 169,372 % Income taxes 58,353 % 64,361 % Net earnings $ 97,869 % $ 105,011 % Average diluted shares outstanding 110,822 113,761 Diluted earnings per share $ 0.88 $ 0.92 J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Earnings (in thousands, except per share data) (unaudited) Six Months Ended June 30 % Of % Of Amount Revenue Amount Revenue Operating revenues, excluding fuel surcharge revenues $ 3,012,820 $ 2,910,008 Fuel surcharge revenues 343,253 233,730 Total operating revenues 3,356,073 % 3,143,738 % Operating expenses Rents and purchased transportation 1,677,562 % 1,535,310 % Salaries, wages and employee benefits 770,184 % 734,480 % Depreciation and amortization 185,238 % 178,716 % Fuel and fuel taxes 159,719 % 130,903 % Operating supplies and expenses 122,507 % 111,031 % Insurance and claims 50,466 % 36,522 % General and administrative expenses, net of asset dispositions 45,209 % 40,545 % Operating taxes and licenses 21,585 % 22,491 % Communication and utilities 10,599 % 10,058 % Total operating expenses 3,043,069 % 2,800,056 % Operating income 313,004 % 343,682 % Net interest expense 14,211 % 12,862 % Earnings before income taxes 298,793 % 330,820 % Income taxes 98,222 % 125,711 % Net earnings $ 200,571 % $ 205,109 % Average diluted shares outstanding 111,420 113,882 Diluted earnings per share $ 1.80 $ 1.80 Financial Information By Segment (in thousands) (unaudited) Three Months Ended June 30 % Of % Of Amount Total Amount Total Revenue Intermodal $ 1,001,441 58 % $ 933,430 58 % Dedicated 411,917 24 % 382,721 24 % Integrated Capacity Solutions 222,465 13 % 203,767 12 % Truck 94,575 5 % 98,264 6 % Subtotal 1,730,398 % 1,618,182 % Intersegment eliminations ) (0 %) ) (0 %) Consolidated revenue $ 1,726,915 % $ 1,615,026 % Operating income Intermodal $ 109,714 67 % $ 105,614 60 % Dedicated 48,574 30 % 50,467 29 % Integrated Capacity Solutions ) (0 %) 10,875 6 % Truck 5,563 3 % 8,853 5 % Other (1) 3 0 % ) (0 %) Operating income $ 163,615 % $ 175,792 % Six Months Ended June 30 % Of % Of Amount Total Amount Total Revenue Intermodal $ 1,938,559 58 % $ 1,828,630 58 % Dedicated 804,378 24 % 741,091 24 % Integrated Capacity Solutions 431,884 13 % 386,934 12 % Truck 188,263 5 % 194,315 6 % Subtotal 3,363,084 % 3,150,970 % Intersegment eliminations ) (0 %) ) (0 %) Consolidated revenue $ 3,356,073 % $ 3,143,738 % Operating income Intermodal $ 204,975 66 % $ 208,740 61 % Dedicated 93,328 30 % 95,237 28 % Integrated Capacity Solutions 4,230 1 % 21,670 6 % Truck 10,504 3 % 18,032 5 % Other (1) ) (0 %) 3 0 % Operating income $ 313,004 % $ 343,682 % (1) Includes corporate support activity Operating Statistics by Segment (unaudited) Three Months Ended June 30 Intermodal Loads 501,038 476,098 Average length of haul 1,677 1,640 Revenue per load $ 1,999 $ 1,961 Average tractors during the period * 5,220 5,232 Tractors (end of period) Company-owned 4,621 4,519 Independent contractor 680 725 Total tractors 5,301 5,244 Net change in trailing equipment during the period 363 1,377 Trailing equipment (end of period) 85,581 81,243 Average effective trailing equipment usage 81,073 74,751 Dedicated Loads 636,149 607,078 Average length of haul 178 174 Revenue per truck per week** $ 4,156 $ 4,062 Average trucks during the period*** 7,669 7,286 Trucks (end of period) Company-owned 7,207 6,833 Independent contractor 9 17 Customer-owned (Dedicated operated) 592 472 Total trucks 7,808 7,322 Trailing equipment (end of period) 23,387 21,914 Average effective trailing equipment usage 23,899 22,597 Integrated Capacity Solutions Loads 240,069 199,312 Revenue per load $ 927 $ 1,022 Gross profit margin % % Employee count (end of period) 876 721 Approximate number of third-party carriers (end of period) 53,400 48,900 Truck Loads 96,897 96,929 Average length of haul 431 460 Loaded miles (000) Total miles (000) Average nonpaid empty miles per load Revenue per tractor per week** $ 3,518 $ 3,419 Average tractors during the period * 2,102 2,234 Tractors (end of period) Company-owned 1,337 1,401 Independent contractor 735 785 Total tractors 2,072 2,186 Trailers (end of period) 7,604 7,249 Average effective trailing equipment usage 7,232 6,784 * Includes company-owned and independent contractor tractors ** Using weighted workdays *** Includes company-owned, independent contractor, and customer-owned trucks Operating Statistics by Segment (unaudited) Six Months Ended June 30 Intermodal Loads 967,878 935,624 Average length of haul 1,678 1,641 Revenue per load $ 2,003 $ 1,954 Average tractors during the period * 5,221 5,169 Tractors (end of period) Company-owned 4,621 4,519 Independent contractor 680 725 Total tractors 5,301 5,244 Net change in trailing equipment during the period 987 2,286 Trailing equipment (end of period) 85,581 81,243 Average effective trailing equipment usage 79,221 73,998 Dedicated Loads 1,232,889 1,186,556 Average length of haul 179 174 Revenue per truck per week** $ 4,135 $ 3,969 Average trucks during the period*** 7,553 7,241 Trucks (end of period) Company-owned 7,207 6,833 Independent contractor 9 17 Customer-owned (Dedicated operated) 592 472 Total trucks 7,808 7,322 Trailing equipment (end of period) 23,387 21,914 Average effective trailing equipment usage 23,732 22,517 Integrated Capacity Solutions Loads 478,127 374,935 Revenue per load $ 903 $ 1,032 Gross profit margin % % Employee count (end of period) 876 721 Approximate number of third-party carriers (end of period) 53,400 48,900 Truck Loads 192,533 191,339 Average length of haul 434 464 Loaded miles (000) Total miles (000) Average nonpaid empty miles per load Revenue per tractor per week** $ 3,464 $ 3,415 Average tractors during the period* 2,126 2,222 Tractors (end of period) Company-owned 1,337 1,401 Independent contractor 735 785 Total tractors 2,072 2,186 Trailers (end of period) 7,604 7,249 Average effective trailing equipment usage 7,198 6,727 * Includes company-owned and independent contractor tractors ** Using weighted workdays *** Includes company-owned, independent contractor, and customer-owned trucks J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Balance Sheets (in thousands) (unaudited) June 30, 2017 December 31, 2016 ASSETS Current assets: Cash and cash equivalents $ 7,274 $ 6,377 Accounts Receivable 749,042 745,288 Prepaid expenses and other 152,035 194,016 Total current assets 908,351 945,681 Property and equipment 4,384,981 4,258,915 Less accumulated depreciation 1,564,951 1,440,124 Net property and equipment 2,820,030 2,818,791 Other assets 50,001 64,516 $ 3,778,382 $ 3,828,988 LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities: Trade accounts payable $ 419,306 $ 384,308 Claims accruals 114,073 109,745 Accrued payroll 46,288 51,929 Other accrued expenses 28,425 27,152 Total current liabilities 608,092 573,134 Long-term debt 943,174 986,278 Other long-term liabilities 66,118 64,881 Deferred income taxes 753,277 790,634 Stockholders' equity 1,407,721 1,414,061 $ 3,778,382 $ 3,828,988 Supplemental Data (unaudited) June 30, 2017 December 31, 2016 Actual shares outstanding at end of period (000) 109,435 111,305 Book value per actual share outstanding at end of period $ $ Six Months Ended June 30 Net cash provided by operating activities (000) $ 443,447 $ 474,138 Net capital expenditures (000) $ 165,092 $ 257,958
